                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI


 PATRICIA BLOUNT, and SANTA FE
 RANCH ENTERPRISES, LLC f/k/a
 SANTA FE RANCH HOLDINGS, LLC,

                            Plaintiffs,
                                                    Case No.
 VS.

 NATIONWIDE AGRIBUSINESS
 INSURANCE COMPANY,

                            Defendant.


                                          NOTICE OF REMOVAL

        Defendant Nationwide Agribusiness Insurance Company (“Nationwide”), pursuant to 28

U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the above-captioned action from

the Circuit Court of Lawrence County, Missouri, Case No. 19LW-CC00041, to the United States

District Court for the Western District of Missouri. Nationwide asserts the following grounds

supporting removal:

I.      NATURE OF THE INSTANT ACTION

        1.          This action involves allegations that Plaintiffs Santa Fe Ranch Enterprises, LLC

f/k/a Santa Fe Ranch Holdings, LLC (“Santa Fe Ranch”) and Patricia Blount (collectively,

“Plaintiffs”) sustained damages as a result of Nationwide’s handling and settlement of claims

arising from a fire loss that occurred on Plaintiffs’ ranch property allegedly resulting in the

destruction of solar panels.

        2.          On April 16, 2019, Plaintiffs filed their Petition in the Circuit Court of Lawrence

County, Missouri, Case No. 19LW-CC00041 (the “State Court Action”). A copy of the Petition

is attached as Exhibit 1.2.
                                                     1

4815-9485-8391 v4
             Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 1 of 10
        3.          In the Petition, Plaintiffs allege they “are the insureds to an insurance policy with

[Nationwide] with the policy number FPK FMPN72-2-6115826” (the “Policy”). Pet. at ¶ 6.

Plaintiffs allege the Policy was in effect during August 2015, and provided liability coverage that

covered Plaintiffs’ ranch near Miller, Missouri (the “Ranch”). Id. at ¶¶ 17-18. Plaintiffs further

allege in July 2015, Mark and Robin McCollough entered into an agreement with Solar Sun World,

LLC (“Solar Sun World”) for the purchase and installation of seven solar photovoltaic systems on

the Ranch. Id. at ¶ 15. On August 12, 2015, approximately 704 solar panels, arranged on 24

pallets, were delivered to and stored at the Ranch. Id. at ¶ 19. Plaintiffs allege on August 16,

2015, a fire occurred on the Ranch, destroying all but one pallet of the solar panels. Id. at ¶ 20.

        4.          Plaintiffs claim Nationwide paid $55,000 to claimant Solar Sun World in “full

settlement of all claims” arising from the fire loss, but that Nationwide allegedly “failed to include

in the settlement agreement, language releasing Plaintiffs’ owners and agents from future claims

arising out of the same occurrence.” Id. at ¶¶ 23-25. Plaintiffs particularly suggest that the

Nationwide release should have included parent company Santa Fe Solar Investments, LLC

(“Santa Fe Solar”). See id. at ¶¶ 23, 25, 27 (“Plaintiff Santa Fe Ranch [] is a member of [parent

company] Santa Fe Solar [].”). Plaintiffs contend that as a result of the allegedly under-inclusive

release drafted by Nationwide, Solar Sun World then sued, among other defendants, Plaintiffs and

parent company Santa Fe Solar in North Carolina state court for damages allegedly resulting from

the fire loss (the “Underlying Lawsuit”). Id. at ¶ 26. Plaintiffs allege they were “forced to litigate”

with claimant Solar Sun World and “subjected to additional litigation costs and attorney’s fees” in

the Underlying Lawsuit as a result of Nationwide’s allegedly under-inclusive release. Id. at ¶¶ 29,

41. Plaintiffs allegedly settled claimant Solar Sun World’s claims against Plaintiffs and Plaintiffs’

“owners and agents” (including parent company Santa Fe Solar) for $40,000. Id. at ¶ 31, Ex. A.

                                                      2


4815-9485-8391 v4
             Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 2 of 10
        5.          In the instant action, Plaintiffs assert separate claims against Nationwide for

“failure to produce insurance file,” negligence, and “insurance bad faith.” Id. at 2-6. Plaintiffs’

Petition seeks, in part, an unspecified amount of actual and compensatory damages, reasonable

attorney’s fees, punitive damages, and attorney’s fees incurred in connection with the Underlying

Lawsuit. See generally id.

 II.    PAPERS FROM THE REMOVED ACTION

        6.          In accordance with 28 U.S.C. § 1446(a), Nationwide attaches as Exhibit 1 to this

Notice of Removal a copy of all process, pleadings, and orders served upon it in this action:

        Exhibit 1: Index of Matters Being Filed (including the docket sheet of the underlying State

        Court Action and each document filed in the State Court Action).

III.    GROUNDS FOR REMOVAL

        7.          Pursuant to 28 U.S.C. § 1441, Nationwide removes this action to the district court

of the United States for the district and division embracing the place where the action is pending.

This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a)(1) because there is

complete diversity of citizenship between the parties and the amount in controversy exceeds

$75,000, exclusive of interest and costs. Further, this Notice of Removal is timely pursuant to 28

U.S.C. § 1446 because it is being filed within thirty days after Nationwide first received notice of

the filing of this action and a copy of Plaintiffs’ Petition.

        A.          Complete diversity of citizenship exists between the parties.

        8.          Upon information and belief, Plaintiff Patricia Blount is a Florida resident who

principally resides there. Pet. at ¶ 1 (“Plaintiff Patricia Blount is an individual who lives in the

state of Florida….”). She is, therefore, a citizen of Florida.



                                                    3


4815-9485-8391 v4
             Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 3 of 10
         9.         Plaintiff Santa Fe Ranch is a Florida limited liability company. Id. at ¶ 2. Upon

information and belief, Plaintiff Santa Fe Ranch has its principal place of business in Florida and

its sole member and/or manager is Florida citizen Plaintiff Patricia Blount. Plaintiff Santa Fe

Ranch is, therefore, a citizen of Florida for purposes of determining diversity jurisdiction. 1

         10.        Plaintiffs allege Nationwide is a foreign insurance company doing business in

Missouri. Id. at ¶ 3. Indeed, Nationwide was and is a non-citizen of both Missouri and Florida. 2

         11.        Accordingly, complete diversity of citizenship exists between the parties because

Plaintiffs are not citizens of the same state as Nationwide. See 28 U.S.C. § 1332(a)(1).

         B.         The amount-in-controversy is satisfied.

         12.        “The sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy[.]” 28 U.S.C. §§ 1332(a), 1441(a). “However, where the plaintiff does not

demand a specific sum, the federal court may retain jurisdiction if defendant proves ‘by the

preponderance of the evidence, that the amount in controversy exceeds [$75,000].’” Pleasant v.

Noble Fin. Corp., 54 F. Supp. 3d 1071, 1076 (W.D. Mo. 2014) (quoting § 1446(c)(2)). In making

this determination, “the question is not whether the damages will exceed the jurisdictional amount,

but whether a fact finder might legally find that the damages exceed that amount.” Waltz v. FedEx

Office & Print Servs., Inc., No. 2:12-CV-04188-NKL, 2012 WL 5386058, at *1 (W.D. Mo. Nov.

2, 2012) (citing Bell v. Hershey, 557 F.3d 954, 959 (8th Cir. 2009)). “Once the removing party

has established by a preponderance of the evidence that the jurisdictional minimum is satisfied,



1
  Although Plaintiffs’ Petition is removable on its face under 28 U.S.C. § 1332, out of an abundance of caution,
Nationwide offers certain filings submitted to the Florida Secretary of State on behalf of Plaintiff Santa Fe Ranch,
attached as Exhibit 2, that demonstrate Plaintiff Santa Fe Ranch’s Florida citizenship.
2
  Nationwide is an insurance company organized, incorporated, and existing under the laws of the State of Iowa with
its principal place of business located in Des Moines, Iowa. Nationwide is, therefore, a citizen of Iowa for purposes
of determining diversity jurisdiction. See 28 U.S.C. § 1332(c)(1).
                                                         4


4815-9485-8391 v4
              Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 4 of 10
remand is only appropriate if the plaintiff can establish to a legal certainty that the claim is for less

than the requisite amount.” Hargis v. Access Capital Funding, LLC, 674 F.3d 783, 790 (8th Cir.

2012).

         13.        Here, under Counts I and II (for “failure to produce insurance file” and

“negligence,” respectively), Plaintiffs seek actual and compensatory damages, as well as punitive

damages and reasonable attorney’s fees. Pet. at 2-5. Under Count III, Plaintiffs assert a claim

against Nationwide for its alleged “insurance bad faith” related to claimant Solar Sun World’s

claims against Plaintiffs and Plaintiffs’ owners and agents, seeking an unspecified amount of actual

and compensatory damages, and punitive damages. See generally Pet. As part of Count III,

Plaintiffs again allege entitlement to an undisclosed amount of attorney’s fees incurred in

connection with the Underlying Lawsuit. Id. at ¶ 41.

         14.        Particularly, Plaintiffs allege they paid $40,000 to claimant Solar Sun World to

settle claims brought against Plaintiffs and Plaintiffs’ owners and agents in the Underlying

Lawsuit; Plaintiffs contend this $40,000 sum would not have been incurred, absent Nationwide’s

allegedly under-inclusive release. Id. at ¶¶ 31–33. Plaintiffs attached to their Petition a copy of

the Settlement Agreement and Release of Claims from the Underlying Lawsuit, purportedly

evidencing Plaintiffs’ payment of $40,000 to claimant Solar Sun World. Id. at ¶ 31, Ex. A. For

their Count I for “failure to produce insurance file” claim, Plaintiffs contend that “special

circumstances” exist supporting an award of attorney’s fees. Id. at ¶ 13. Similarly, under Count

III for “insurance bad faith,” Plaintiffs assert they “were subjected to additional litigation costs and

attorney’s fees” arising out of the Underlying Lawsuit. Id. at ¶ 41.

         15.        In addition to the $40,000 Plaintiffs claim they would not have otherwise incurred

(but for Nationwide’s alleged conduct), this Court must also take into account Plaintiffs’ claim for

                                                    5


4815-9485-8391 v4
           Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 5 of 10
attorney’s fees in calculating the amount in controversy for satisfying the jurisdictional minimum.

Id. at ¶¶ 31–33; see Harleman Mfg., LLC v. Pengo Corp., No. 14-cv-03498-MDH, 2015 WL

1275444, at *2 (W.D. Mo. Mar. 19, 2015) (finding plaintiff’s prayer for attorney’s fees counted

towards the jurisdictional minimum for diversity jurisdiction); see also Feller v. Hartford Life and

Acc. Ins. Co., 817 F. Supp. 2d 1097, 1104 (S.D. Iowa 2010) (citing Capitol Indem. Corp. v. Miles,

978 F.2d 437, 438 (8th Cir. 1992) and noting “it is well settled that the amount claimed for

attorneys fees must be added to the principal sum sued for in determining the amount in

controversy. . .”).

        16.         Claimant Solar Sun World filed the Underlying Lawsuit on December 7, 2016.3

The parties actively litigated the Underlying Lawsuit for nearly a year and a half. See Docket

Sheet, Ex. 3; see also Ex. A to Pet. at 2. In fact, the Settlement Agreement and Release of Claims

from the Underlying Lawsuit (purportedly negotiated by Plaintiffs) is dated May 1, 2018. See id.

The amount Plaintiffs paid to resolve the Underlying Lawsuit ($40,000) combined with their

previously incurred attorneys fees arising out of the Underlying Lawsuit (undoubtedly greater than

$35,000 over a year and a half of active litigation involving multiple defendants) is greater than

the $75,000 jurisdictional minimum for diversity jurisdiction. Nationwide, therefore, has satisfied

the amount in controversy element by a preponderance of the evidence.

        17.         Notwithstanding, and on top of the claims for compensatory damages, Plaintiffs

allege punitive damages under all three counts in their Petition. “Punitive damages are included

in determining the amount in controversy, unless it is apparent to a legal certainty that punitive

damages may not be recovered.” Frump ex rel. Aubuchon v. Claire’s Boutiques, Inc., No. 10-



3
 See Docket Sheet, Solar Sun World LLC v. Santa Fe Solar Investments LLC, et al., Case No. 16 CVS 005229,
Superior Court of Buncombe County, North Carolina, attached as Exhibit 3.
                                                   6


4815-9485-8391 v4
           Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 6 of 10
1106-CV-W-SWH, 2011 WL 1103055, at *4 (W.D. Mo. Mar. 2011); see also Harleman Mfg.,

LLC, 2015 WL 1275444, at *2 (finding punitive damages count toward the jurisdictional minimum

for diversity jurisdiction); Watson v. Wells Fargo Bank, N.A., No. 4:18-CV-1163-RWS, 2018 WL

3742743, at *1 (E.D. Mo. Aug. 7, 2018) (citing Crawford v. F. Hoffman-La Roche Ltd., 267 F.3d

760, 766 (8th Cir. 2001)); Slocum v. Gerber Products Co., No. 2:16-cv-04120-NKL, 2016 WL

3983973, at *3 (W.D. Mo. July 25, 2016).

        18.         In Missouri, a cause of action for “bad faith,” for instance, is an independent tort

supporting the submission of punitive damages in certain circumstances. See, e.g., Shobe v. Kelly,

279 S.W.3d 203 (Mo. Ct. App. 2009) (evidence supported punitive damages award of $500,000

for insurer’s bad faith). In support of their instant punitive damages claim, Plaintiffs allege

Nationwide’s conduct—in drafting the supposedly under-inclusive release as to claimant Solar

Sun World’s claims against Plaintiffs and Plaintiffs’ owners and agents—constitutes “reckless

disregard for the rights of others” and a breach of fiduciary duty to Plaintiffs. Id. at ¶¶ 12, 37, 42;

see also Feller, 817 F. Supp. 2d at 1104 (denying motion to remand in light of prospect that fact

finder would only need to award bad faith punitive damages “for an amount slightly greater than

half of the [$50,000] contractual amount sought” to outstrip the $75,000 jurisdictional threshold).

        19.         Thus, based on the allegations contained in Plaintiffs’ Petition, the fact finder could

legally find the amount-in-controversy exceeds $75,000. 28 U.S.C. § 1446(c)(2)(A)(i).

        C.          Removal is timely.

        20.         Nationwide received notice of the filing of this action and a copy of Plaintiffs’

Petition on April 23, 2019.




                                                      7


4815-9485-8391 v4
           Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 7 of 10
        21.         This Notice of Removal is timely because it is filed within thirty days after

Nationwide first received a copy of Plaintiffs’ Petition, and because it is filed less than one year

after this action commenced. See 28 U.S.C. § 1446(b) and (c).

IV.     VENUE IS PROPER

        22.         Pursuant to 28 U.S.C. § 116(c), the United States District Court for the Western

District of Missouri is the federal judicial district encompassing the Circuit Court of Lawrence

County, Missouri, where this lawsuit was originally filed. Venue is therefore proper in this district

under 28 U.S.C. § 1441(a).

V.      FILING OF REMOVAL PAPERS

        23.         Pursuant to 28 U.S.C. 1446(d), Nationwide will promptly file a Notice of Filing

Notice of Removal, attaching thereto a copy of this Notice of Removal and the documents attached

to this Notice of Removal, with the clerk of the court for the Circuit Court of Lawrence County,

Missouri where the instant action was pending, and will serve a copy of the same upon counsel for

Plaintiffs.

VI.     CONCLUSION AND PRAYER

        24.         Nationwide has satisfied all conditions and procedures for removal.       If any

questions of the propriety of this removal arise, Nationwide respectfully requests an opportunity

to present a brief and argument as to why removal is proper. By filing this Notice of Removal,

Nationwide does not waive any jurisdictional or other defenses that might be available to it. In

addition, Nationwide expressly reserves the right to move for dismissal of some or all of Plaintiffs’

claims, and reserves the right to amend or supplement this Notice of Removal.




                                                    8


4815-9485-8391 v4
           Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 8 of 10
        WHEREFORE, Nationwide respectfully removes the above-captioned action from the

Circuit Court of Lawrence County, Missouri to the United States District Court for the Western

District of Missouri pursuant to 28 U.S.C. §§ 1441, 1446, and 1332.

                                                       Respectfully submitted,
                                                       /s/ Douglas S. Beck
                                                       SHOOK, HARDY & BACON L.L.P.
                                                       Douglas S. Beck          MO #49984
                                                       W. Clark Richardson      MO #66948
                                                       Bradley S. Thomas        MO #68811
                                                       2555 Grand Blvd.,
                                                       Kansas City, MO 64108
                                                       (816) 474-6550 (telephone)
                                                       (816) 421-5547 (facsimile)
                                                       dbeck@shb.com
                                                       wrichardson@shb.com
                                                       bsthomas@shb.com
                                                       Attorneys for Defendant Nationwide
                                                       Agribusiness Insurance Company




                                               9


4815-9485-8391 v4
           Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 9 of 10
                                 CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing document on May 22, 2019, using the Court’s
CM/ECF filing system, thereby sending notice of the filing to all counsel of record for this matter,
including the following:

Judson B. Poppen        MO #51070
Ryan D. Frazier         MO #69081
NEALE & NEWMAN, LLP
1949 East Sunshine, Suite 1-130
Springfield, MO 65804
P.O. Box 10327
(417) 882-9090 (telephone)
(417) 882-2529
jpoppen@nnlaw.com
rfrazier@nnlaw.com
Attorneys for Plaintiffs Patricia Blount and
Santa Fe Ranch Enterprises, LLC f/k/a Santa Fe Ranch Holdings, LLC


                                                      /s/ Douglas S. Beck
                                                      Attorney for Defendant Nationwide
                                                      Agribusiness Insurance Company




                                                 10


4815-9485-8391 v4
          Case 3:19-cv-05040-SRB Document 1 Filed 05/22/19 Page 10 of 10
